PRECEDENTIAL

         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
                   _____________

                       No. 20-3158
                      _____________

             UNITED STATES OF AMERICA

                             v.

                  DONTE TAYLOR,
                      Appellant
       _____________________________________

      On Appeal from the United States District Court
         for the Western District of Pennsylvania
         (District Court No.: 2-18-cr-00242-001)
        District Judge: Honorable David S. Cercone
       _____________________________________

                Argued November 16, 2021

                (Filed: December 21, 2021)

   Before: AMBRO, JORDAN, and RENDELL, Circuit
                     Judges.

Lisa B. Freedland
Renee Pietropaolo (Argued)
Office of Federal Public Defender
1001 Liberty Avenue
Suite 1500
Pittsburgh, PA 15222

              Counsel for Appellant

Stephen R. Kaufman
Laura S. Irwin (Argued)
Office of the United States Attorney
700 Grant Street
Suite 4000
Pittsburgh, PA 15219

              Counsel for Appellee
                         _________

                 OPINION OF THE COURT
                       _________

RENDELL, Circuit Judge.

        In January 2020, a federal jury found Donte Taylor
guilty of possession with intent to distribute controlled
substances. Before us, Taylor raises a single claim of error:
that the District Court violated his Sixth Amendment right to
represent himself when it denied his request to proceed pro se.
The Sixth Amendment guarantees a criminal defendant, such
as Taylor, the right to self-representation if he “knowingly and
intelligently” waives his concomitant Sixth Amendment right
to counsel. Faretta v. California, 422 U.S. 806, 835 (1975).
Thus, when Taylor invoked his right to represent himself, the
District Court bore “the weighty responsibility of conducting a
sufficiently penetrating inquiry to satisfy itself that” Taylor




                               2
could make such a waiver. United States v. Peppers, 302 F.3d
120, 130-31 (3d Cir. 2002). We acknowledge that Taylor was
a difficult defendant, questioning the District Court’s
jurisdiction and pressing meritless legal arguments in pro se
filings. Nonetheless, because the District Court denied
Taylor’s request without completing the requisite inquiry, we
will vacate Taylor’s conviction and remand for a new trial.

                              I.

        In September 2017, Taylor was paroled and released
from prison after serving a term of imprisonment for state drug
offenses. Under the terms of his release, Taylor’s probation
officer, Kent Jones, would conduct unannounced home visits
of Taylor’s residence in Duquesne, Pennsylvania, which he
shared with his girlfriend. On one such visit, which led to a
search of the residence, Jones and other law enforcement
officers discovered marijuana, crack cocaine, a firearm, and a
significant amount of cash. Following the search, Taylor was
arrested.

       In September 2018, a grand jury returned a single-count
indictment against Taylor for unlawfully possessing controlled
substances with the intent to distribute those substances in
violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(B)(iii),
841(b)(1)(C), and 841(b)(1)(D). The next month, the District
Court appointed Robert S. Carey, Jr. to represent Taylor.
Several months later, Taylor moved to suppress the evidence
obtained during the search of his residence. After the
Government moved to continue the initial hearing, the District
Court scheduled a hearing on Taylor’s suppression motion for
May 31, 2019.




                              3
        Several weeks before the scheduled suppression
hearing, Taylor filed two pro se motions for his immediate
release. A few days after the second motion, Carey moved to
withdraw as Taylor’s counsel.        He claimed that “the
attorney/client relationship [was] irreparably damaged”
because Taylor would not permit him to withdraw these two
pro se motions in which Taylor refused to “accept that the laws
of the United States govern him.” App. 37-38. The District
Court denied Carey’s motion to withdraw approximately two
weeks later. In the interim, Taylor had filed two more pro se
documents. The day after the District Court denied his first
motion, Carey moved to withdraw a second time, explaining
that Taylor had “advised [him] that the attorney/client
relationship was terminated” and “desires to proceed pro se.”
App. 41-42. Over the next several days in the lead-up to the
scheduled suppression hearing, Taylor entered five more pro
se filings.

       The District Court held the scheduled suppression
hearing on May 31, 2019. It began the hearing by addressing
Carey’s second motion to withdraw. Carey explained that
Taylor wanted to represent himself, but Carey had “concerns
of a substantial nature [concerning] [Taylor’s] legal
competency.” App. 53-54. As the District Court considered
his competency, Taylor, addressing the Court directly, sought
permission to represent himself. When he acknowledged that
he “d[id not] understand law” and therefore requested that the
District Court “deal with [him] commonly,” the District Court
expressed its misgivings about Taylor’s ability to represent
himself: “[W]hat concerns the Court is that some of [Taylor’s]
pro se motions are just so—they’re of a rambling nature, and
they are not founded on any rational legal principles.” App.
56-57. It elaborated that these filings “send[] up a red flag that,




                                4
even though [Taylor] may be legally competent in that [he]
understand[s] the nature of these proceedings, that’s a different
standard as to whether [he] [is] able to effectively represent
[himself].” App. 57.

       In response, Taylor explained that he would “ask
questions if [he] [did not] understand” the proceedings. App.
58. The District Court explained that it was “not here to answer
[Taylor’s] questions”; he should look to counsel for this
purpose. App. 58. Taylor replied that he “just want[ed] to
know if the Court [could] deal with [him] commonly so that
[he] [could] speak regularly to” the Court and the prosecutor.
App. 58. The District Court advised Taylor that trials involved
complex rules, and that Taylor would be “at a great
disadvantage by trying to represent [himself].” App. 58-59.
Taylor again asked that the District Court “deal[] with [him]
commonly so [he could] get an understanding of what[] [would
be] said.” App. 59. The Court responded that it would “deal
with [Taylor] . . . as [it] [had] been, explaining things on a level
that [Taylor] [could] mentally assimilate,” and it reiterated that
Taylor “[would] be at a very great disadvantage in representing
[himself].” App. 59.

        Wrapping up the colloquy, the District Court returned
to its concerns about Taylor’s request in light of his pro se
filings, stating that his “understanding or [his] perceptions of
legal principles [were] so askew that [Taylor and the Court]
[were] on very shaky grounds.” App. 59. It determined that
Taylor did not need a mental health evaluation, yet it proposed
taking a break to give it time to conduct “basic fundamental
research” about his request before it ruled definitively. App.
59-60.




                                 5
        Taylor then asked the Court to consider “a jurisdictional
issue in this proceeding,” which he had raised in his pro se
filings. App. 60. In response, the District Court explained that,
because Taylor was still represented by counsel, it would not
consider his pro se filings. Carey interjected and mentioned
that in one such filing Taylor contended that “the United States
is not a country. It is a corporation. [Taylor] [is] not a United
States citizen, nor [is] [he] an employee, agent of the United
States.” App. 62. The District Court once again expressed its
concerns about Taylor’s ability to represent himself. It
explained to Taylor that it would not “allow [him] to turn this
case into some strange journey with these theories that have
absolutely no basis in law or logic.” App. 62-63. Taylor again
claimed that the District Court had not established its
jurisdiction over him. He then stated his name, address, and
social security number. The District Court told Taylor that it
would not engage in further discussion of his jurisdictional
issue after he tried to broach the issue for a third time.

       Despite the District Court’s warning, Taylor continued,
seeking to read two dictionary definitions of the United States
into the record. At this moment, the District Court denied
Taylor’s request to represent himself:

              THE COURT: No. I told you I’m
              not going to allow you to go down
              that path. And I can see—I can
              rule right from the bench right
              now. I don’t need any research.
              You are not going to be permitted
              to represent yourself. No way. No
              way. I’m not going to let you
              represent yourself.




                               6
              MR. TAYLOR: All right. Well,
              Your Honor, the Defendant would
              like to invoke his Fourth and
              Fourteenth Amendment right in
              regarding—

              THE COURT: Okay. Whatever
              you say, I don’t know what that
              means, but you’re not going to
              represent yourself. You’re not.
              Your arguments make no sense.
              They’re convoluted. They’re just
              a waste of time. And I’m not going
              to turn this proceeding upside-
              down. I’m not going to do it.

App. 64-65. The District Court then ended its colloquy and
returned to Carey’s motion to withdraw. It determined that
Carey could withdraw only after he represented Taylor through
the end of the suppression hearing. Next, the Court turned to
Taylor’s motion to suppress, which it ultimately denied.

       The following month, the District Court granted
Carey’s second motion to withdraw and appointed James J.
Brink to serve as Taylor’s counsel. Six months later, in
January 2020, the grand jury entered a superseding indictment,
which charged Taylor with the same count as his previous
indictment.1 The next week, Taylor, represented by Brink, was

1
  Unlike the superseding indictment, Taylor’s initial indictment
also charged Ericka Smith, his girlfriend, with aiding and
abetting his possession of controlled substances with the intent
to distribute.




                               7
found guilty on this sole count after a brief jury trial. He was
later sentenced to a term of imprisonment of 264 months.

       Taylor timely appealed.2

                               II.

       The District Court had jurisdiction under 18 U.S.C. §
3231. We have jurisdiction under 28 U.S.C. § 1291. We
engage in “plenary review” of the District Court’s
determination of whether a defendant may exercise his Sixth
Amendment right to self-representation. Peppers, 302 F.3d at
127. In this review, “we must indulge every reasonable
presumption against a waiver of counsel.” United States v.
Jones, 452 F.3d 223, 230 (3d Cir. 2006) (internal quotation
marks and citation omitted). We also review the facts found
by the District Court for clear error. Peppers, 302 F.3d at 127.
Because the District Court commits structural error if it
improperly denies a defendant’s request to represent himself,
we may not consider its error harmless. Id.

                              III.

        “The Sixth Amendment does not provide merely that a
defense shall be made for the accused; it grants to the accused
personally the right to make his defense.” Faretta, 422 U.S. at
819. As a result, it guarantees a criminal defendant the right to
decline the assistance of counsel and to represent himself. See
id. at 819-21; Jones, 452 F.3d at 228. Of course, to exercise
this right, a defendant must relinquish his right to counsel and


2
 On appeal, Taylor challenges only the District Court’s denial
of his request to represent himself.




                               8
its accompanying benefits. Peppers, 302 F.3d at 129. Thus,
he must knowingly, intelligently, and voluntarily waive his
right to counsel before a court may allow him to proceed pro
se. Buhl v. Cooksey, 233 F.3d 783, 789 (3d Cir. 2000).

        Because of this “tension between the right to have
counsel and the right to represent oneself,” a “trial court
[shoulders] the weighty responsibility of conducting a
sufficiently penetrating inquiry to satisfy itself that the
defendant’s waiver of counsel is knowing and understanding
as well as voluntary.” Peppers, 302 F.3d at 130-31. During
this inquiry, the court must ascertain whether the defendant

              (1) has clearly and unequivocally
              asserted his desire to represent
              himself; (2) understands the nature
              of the charges, the range of
              possible punishments, potential
              defenses, technical problems that
              [he] may encounter, and any other
              factors important to a general
              understanding of the risks
              involved; and (3) is competent to
              stand trial.

Jones, 452 F.3d at 228-29 (alteration in original) (internal
quotation marks and citation omitted). Just as a court may not
discharge this duty through “[p]erfunctory questioning,”
United States v. Welty, 674 F.2d 185, 187 (3d Cir. 1982), it may
not do so through recitation of a “rote speech,” Virgin
Islands v. Charles, 72 F.3d 401, 404 (3d Cir. 1995). “Rather,
a [d]istrict [c]ourt must engage in a ‘penetrating and
comprehensive examination of all the circumstances’” before
accepting or rejecting a defendant’s waiver of his right to




                               9
counsel. Jones, 452 F.3d at 228 (quoting Peppers, 302 F.3d at
131). Indeed, without undertaking such an inquiry, “a district
court cannot make an informed decision as to the knowing and
voluntary nature of a defendant’s request to proceed pro se.”
Peppers, 302 F.3d at 133.

       On appeal, Taylor contends that the District Court erred
because it denied his request based on its assessment of his
understanding of law rather than the potential risks and
consequences of proceeding pro se.3 That argument, then,
leads us to examine the District Court’s basis for denying
Taylor’s request. In other words, we must determine whether
the District Court satisfied the Peppers inquiry’s second
requirement, namely, whether Taylor could not appreciate the
advantages he would forgo by waiving his right to counsel, the
challenges self-representation could present, and the


3
    Taylor preserved this issue for appeal despite the
Government’s suggestion that he may have failed to do so.
Although Taylor did not redouble his efforts to represent
himself after the suppression hearing, he did not need to do so
because the District Court definitively denied his clear request.
See Buhl, 233 F.3d at 803 (concluding that the defendant did
not abandon his right to self-representation when the court
“denied [his] motion to proceed pro se in no uncertain terms,”
and he accepted the court’s decision); see also id. (“To avoid a
waiver of a previously-invoked right to self-representation, a
defendant is not required continually to renew a request once
it is conclusively denied or to make fruitless motions or forego
cooperation with defense counsel in order to preserve the issue
on appeal.” (quoting Orazio v. Duggar, 876 F.2d 1508, 1512
(11th Cir. 1989))).




                               10
consequences he could face if found guilty.4 Peppers, 302 F.3d
at 134. Taylor maintains that, rather than fulfill this
responsibility during its colloquy, the Court “focus[ed] on




4
  Both Taylor and the Government agree that the other two
Peppers inquiry requirements—that Taylor made a clear and
unequivocal request to represent himself and was competent to
stand trial—are not in dispute. We find that Taylor satisfied
both requirements. First, he told the District Court that he
“wishe[d] to proceed pro se.” App. 53; see United States v.
Stubbs, 281 F.3d 109, 117-18 (3d Cir. 2002) (determining that
the defendant “clearly and unequivocally” invoked his right to
self-representation when he told the court that “I’m going to do
my own thing . . . I’m going to represent myself as of now”
(alteration in original)). Second, even though the District
Court had concerns about Taylor’s competency, it did not find
him incompetent. Because the record does not raise doubts as
to his competency, see United States v. Coleman, 871 F.3d
470, 476-77 (6th Cir. 2017) (determining that the defendant’s
arguments based in sovereign citizenship’s tenets did not on
their own suggest that he was incompetent); United States v.
Neal, 776 F.3d 645, 657 (9th Cir. 2015) (“[V]oluminous filings
of nonsensical pleadings do not create per se serious doubt
about competency.”), we will not question the District Court’s
determination, see Charles, 72 F.3d at 405-06 (explaining that,
because the district court “was in the best position to observe
[the defendant], evaluate his mental state, and determine
whether a follow-up evaluation was necessary,” the court
would not “second guess the district court’s [competency]
determination”).




                              11
whether [he] could effectively represent              himself.”5
Appellant’s Br. 29 (emphasis omitted).

       We agree that the District Court appears to have
misdirected its focus when evaluating Taylor’s request to
represent himself. In his pro se filings and at the suppression
hearing, Taylor advanced “sovereign citizen” arguments.6

5
  The Government suggests that whether the District Court’s
colloquy satisfied Peppers is not before us because Taylor’s
opening brief “did not challenge the Peppers colloquy in [this]
respect.” Appellee’s Suppl. Br. 3 n.2. “When an issue or claim
is properly before the court, the court is not limited to the
particular legal theories advanced by the parties, but rather
retains the independent power to identify and apply the proper
construction of governing law.” Kamen v. Kemper Fin. Servs.,
Inc., 500 U.S. 90, 99 (1991).           Moreover, as Taylor
axiomatically challenges whether the District Court conducted
a sufficient inquiry in arguing that it violated Peppers by
denying his request based on its perception of his
understanding of law, whether the colloquy comported with
Peppers is squarely before us.
6
  Although “sovereign citizens” do not share identical beliefs,
they generally believe that they are neither subject to federal
law nor federal courts’ jurisdiction. See United States v.
Banks, 828 F.3d 609, 615 n.1 (7th Cir. 2016) (“Defendants
claiming to be ‘sovereign citizens’ assert that the federal
government is illegitimate and insist that they are not subject
to its jurisdiction.” (internal quotation marks and citation
omitted)); see also United States v. DiMartino, 949 F.3d 67, 69
(2d Cir. 2020) (explaining that “the Sovereign Citizen
movement” is “a loosely affiliated group who follow their own
set of laws and, accordingly, do not recognize federal, state, or




                               12
E.g., App. 60-61 (questioning the District Court’s jurisdiction);
App. 62 (discussing Taylor’s pro se filing in which he contends
that he is “not a United States citizen, nor [is he] an employee,
agent of the United States); App. 63 (“What I’m saying here
today is I don’t recognize the jurisdiction in this courtroom.”).
The District Court focused on these arguments, noting that
Taylor’s claims were “not founded on any rational legal
principles” and “sen[t] up a red flag.” App. 57. The record
further indicates that the District Court had the merits of
Taylor’s claims in mind rather than his appreciation for the
consequences of representing himself when it denied his
request:

              Whatever you say, I don’t know
              what that means, but you’re not
              going to represent yourself.
              You’re not. Your arguments make
              no sense. They’re convoluted.
              They’re just a waste of time. And
              I’m not going to turn this




local laws, policies or regulations as legitimate” (internal
quotation marks and citation omitted). Their claims, including
Taylor’s, of course, lack merit. See United States v. Benabe,
654 F.3d 753, 767 (7th Cir. 2011) (“Regardless of an
individual’s claimed status of descent, be it as a ‘sovereign
citizen,’ a ‘secured-party creditor,’ or a ‘flesh-and-blood
human being,’ that person is not beyond the jurisdiction of the
courts.”).




                               13
              proceeding upside-down. I’m not
              going to do it.

App. 65.

        We share the District Court’s concerns about the merits
of Taylor’s “sovereign citizen” arguments and their potential
to upend courtroom proceedings, but these concerns should not
have formed the heart of the District Court’s inquiry nor the
basis for its determination. Courts have repeatedly concluded
that “sovereign citizens” may represent themselves despite
their frivolous beliefs about the law. See, e.g., United States v.
Johnson, 980 F.3d 570 (7th Cir. 2020) (holding that the district
court did not err in allowing a “sovereign citizen” defendant to
represent himself); United States v. Mesquiti, 854 F.3d 267
(5th Cir. 2017) (same); United States v. Banks, 828 F.3d 609
(7th Cir. 2016) (same). That is so because a court’s assessment
of a defendant’s “sovereign citizen” claims sheds little light on
the defendant’s appreciation of the risks and consequences of
self-representation. Cf. Neal, 776 F.3d at 658-59 (concluding
that the defendant knowingly and intelligently waived his right
to counsel when he appeared to understand self-
representation’s consequences even though he “clearly
endorsed the ‘sovereign citizen’ ideology”).

        The District Court should have examined Taylor’s
understanding “of the technical problems he may [have]
encounter[ed] in acting as his own attorney and of the risks he
[would] take[] if his defense efforts [were] unsuccessful.”
Peppers, 302 F.3d at 135 (quoting Henderson v. Frank, 155
F.3d 159, 166 (3d Cir. 1998)). In Peppers, we held that the
district court erred because it denied the defendant’s request to
represent himself after focusing its inquiry on the defendant’s
knowledge of the law and practical ability to mount a defense.




                               14
Id. at 134, 137. We determined that, instead, the court should
have investigated whether the defendant appreciated “the
structural limitations or perils of representing himself.” Id. at
134. Here, the District Court advised Taylor at a general level
about some of these limitations and perils. It explained that he
would need to follow certain rules and procedures if he were
to represent himself, and it warned him that he could not look
to the Court for assistance. Yet, the District Court did not
probe whether Taylor understood the risks and consequences
of representing himself during this colloquy. Rather, it
continued to return to Taylor’s arguments and the concerns
they raised. Thus, like the district court in Peppers, it erred by
failing to adequately investigate Taylor’s request to represent
himself before denying his request. Id. at 134 (“Absent a
proper inquiry, the District Court had no basis upon which to
deny—or to grant—[the defendant’s] request for self-
representation.”); see also Jones v. Norman, 633 F.3d 661, 667
(8th Cir. 2011) (holding that the trial court erred when it denied
the defendant’s request to represent himself because “under the
guise of inquiring about the validity of [the defendant’s]
waiver, the trial court improperly considered factors related to
[the defendant’s] ability to represent himself”).

       To ensure that a trial court has a basis for its decision to
permit or prohibit self-representation, we have recommended
that it structure its Faretta inquiry around a set of model
questions. See Jones, 452 F.3d at 229; Peppers, 302 F.3d at
136-37. By relying on these questions, a trial court not only
warns the defendant of self-representation’s consequences but
also learns whether he appreciates those same consequences.
That said, we do not require all trial courts to ask these
questions⸻“there is no talismanic formula for the court’s
inquiry.” Peppers, 302 F.3d at 135. Indeed, we recognize that




                                15
a court may employ tools other than direct questioning if the
circumstances call for them. See United States v. Garey, 540
F.3d 1253, 1267-68 (11th Cir. 2008) (en banc) (explaining that,
when a defendant refuses to engage in a dialogue with the
court, “a Faretta-like monologue will suffice”). Nevertheless,
at a minimum, the inquiry must address whether the defendant
understands “the nature of the charges, the statutory offenses
included within them, and the range of allowable punishments
thereunder” to enable the trial court to assure itself that the
defendant knowingly and intelligently waives his right to
counsel. United States v. Booker, 684 F.3d 421, 425-26 (3d
Cir. 2012) (emphasis omitted) (quoting United States v.
Moskovits, 86 F.3d 1303, 1306 (3d Cir. 1996)) (discussing the
standard for an effective waiver of the right to counsel). 7 The
District Court’s inquiry here, which understandably focused on
procedural problems that appeared likely to follow from
Taylor’s self-representation, fell short of this minimum.8


7
  In Jones, we stated that a trial court must examine “all of the
subjects covered in the model questions set forth in
Peppers . . . to the extent those subjects are relevant.” Jones,
452 F.3d at 234 (footnote omitted); see also Booker, 684 F.3d
at 426. However, we do not doubt that there could be a case
where we approve of a district court’s inquiry and its resulting
conclusion even though the district court bypassed one or more
such subjects. Nonetheless, we have no occasion here to opine
on this issue because the District Court stopped short of a
meaningful inquiry.
8
 The Government argues that the District Court’s abbreviated
colloquy passes muster under the Supreme Court’s “pragmatic
approach to the waiver question,” Patterson v. Illinois, 487
U.S. 285, 298 (1988). We, however, conclude that it does not.




                               16
        Despite the Government’s arguments to the contrary,
the District Court erred by failing to find out whether Taylor
understood the risks and consequences of self-representation.
The Government claims that the Court gathered enough
information about Taylor’s understanding because “Taylor
failed to adhere to the District Court’s decisions and thus failed
to demonstrate his knowledge and appreciation of the
importance of counsel or the consequences of self-
representation.” Appellee’s Br. 26. If a defendant disobeys
the court’s directions and, in doing so, stymies its inquiry into
the defendant’s request to represent himself, the court may
truncate its Faretta colloquy. See United States v. Pryor, 842
F.3d 441, 449 (6th Cir. 2016) (“[The defendant’s] refusal to
provide a straight answer to the thrice-repeated question of
whether he wished to be represented by counsel or by himself
was a rejection of further inquiry into his waiver of counsel and
justified the magistrate judge’s conclusion of the colloquy.”).
However, it ought not end its inquiry when the defendant
proves obstinate only briefly. Although Taylor wanted to
argue about the District Court’s jurisdiction and tried to steer

In Iowa v. Tovar, the Court recognized that a defendant may
receive “less rigorous warnings pretrial” under this pragmatic
approach. 541 U.S. 77, 90 (2004). But it held that the court
must at least “inform[] the accused of the nature of the charges
against him, of his right to be counseled regarding his plea, and
of the range of allowable punishments attendant upon the entry
of a guilty plea” when a defendant seeks to represent himself
at his arraignment. Id. at 81. Accordingly, even under a
“pragmatic approach,” the District Court’s inquiry would
remain inadequate because it never advised Taylor on these
subjects nor probed his understanding of them during the
colloquy.




                               17
the Court’s attention to that subject, he did not thwart its
inquiry. The Court elected to pause its colloquy with Taylor
when it indicated that it wanted to perform additional research.
And, moments later, it denied Taylor’s request outright when
he pressed the Court to consider his “sovereign citizen” claims
again.

        The District Court took this step even though the
colloquy revealed little evidence that Taylor could not
understand the risks and consequences of waiving his right to
counsel. He repeatedly requested that the Court speak with
him “commonly” if he were to represent himself. App. 56-57,
58, 59. Each time, it advised that it had a limited ability to
explain the complexities of the law and the criminal
proceedings. While the Court may have exhausted its ability
to clarify these limitations after the third attempt, it remained
obliged to ascertain whether Taylor, in fact, failed to grasp self-
representation’s risks and consequences. See Peppers, 302
F.3d at 137 (“[I]f, during the course of inquiry, it appears that
the defendant needs further explanation, or it is evident that the
defendant does not comprehend what the court is saying or
asking, the court will need to probe further.” (footnote
omitted)); cf. Stubbs, 281 F.3d at 119-20 (determining that the
district court erred when allowed a defendant to proceed pro se
because, among other things, during the Faretta colloquy, the
defendant indicated that he had not understood the court’s
warning, and the court did not attempt to clarify this
confusion). The District Court did not ask Taylor about his
understanding and thus did not follow through on this
obligation. As a result, we cannot conclude that Taylor could
not knowingly and intelligently waive his right to counsel.

       At the same time, we hasten to add that “the right to self-
representation is not absolute.” Martinez v. Court of Appeal,




                                18
528 U.S. 152, 161 (2000). It permits defendants neither “to
abuse the dignity of the courtroom” nor to disregard the
“relevant rules of procedural and substantive law.” Faretta,
422 U.S. at 834 n.46. The District Court, attuned to these
concerns, no doubt understood that “the trial judge may
terminate self-representation by a defendant who deliberately
engages in serious and obstructionist misconduct.” Id. Still, a
trial court should exercise patience in difficult situations such
as the one the District Court faced. It should refrain from
denying a defendant’s initial request to represent himself on
this ground where disruption is predicted but has not occurred.
See Indiana v. Edwards, 554 U.S. 164, 185-86 (2008) (Scalia,
J., dissenting) (reasoning that these “ground[s] for terminating
self-representation [are] unavailable” when the defendants
have not been permitted to proceed pro se and the defendants
appear generally compliant); United States v. Smith, 830 F.3d
803, 810 (8th Cir. 2016) (adopting this position). Nonetheless,
a defendant’s conduct may prove obstreperous enough to
justify denying his request at the outset in some cases. See
United States v. Hausa, 922 F.3d 129, 135-36 (2d Cir. 2019)
(per curiam) (“[The defendant’s] obstruction is independent
support for the denial of his purported waiver of counsel. [His]
misconduct was egregious and intolerable by any measure: he
hummed and screamed, and rambled incoherently; he cursed at
the judge, declared him an enemy and threatened to kill him.”);
see also Finch v. Payne, 983 F.3d 973, 982 (8th Cir. 2020)
(“The type of conduct required for a court to deny a
defendant’s request to proceed pro se generally requires
extreme disruption of the judicial process.”).

       Here, however, the record does not establish that Taylor
disrupted the proceedings. See United States v. Engel, 968
F.3d 1046, 1050 (9th Cir. 2020) (noting that a district court




                               19
may not terminate a defendant’s self-representation when,
among other things, the defendant “file[s] numerous
nonsensical pleadings” and “[is] uncooperative at times”
(alterations in original) (internal quotation marks and citation
omitted)); Smith, 830 F.3d at 810 (“Repeated, frivolous
challenges to the court’s jurisdiction, to the government’s
authority to prosecute, or to the validity of the federal laws
[the] defendant is charged with violating, are not disruptive or
defiant in this sense—unless they threaten to forestall pretrial
or trial proceedings.”). Rather, it shows that Taylor made a
few attempts to advance arguments that made no sense. Even
though, in doing so, he tried the District Court’s patience and
probably would have continued to do so if permitted to
represent himself, the record does not reveal an “abuse [of] the
dignity of the courtroom.”

       At bottom, while we respect the latitude that must be
accorded to trial courts in evaluating litigants’ behavior, the
District Court, no doubt out of understandable frustration,
acted prematurely and thereby denied Taylor his Sixth
Amendment right.        Rather than prohibit Taylor from
representing himself at this early stage, it should have
conducted the requisite inquiry and, if satisfied that he
understood the consequences, allowed him to proceed pro se.
That, however, would not have been the end of the matter. If
the Court suspected that Taylor would eventually prove
disruptive, it could have appointed standby counsel, knowing
that he would step in if Taylor, in fact, sought to upend the
proceedings.       See Faretta, 422 U.S. at 834 n.46
(acknowledging that a court may appoint standby counsel “to
be available to represent the accused in the event that the
termination of the defendant’s self-representation is
necessary”); Norman, 633 F.3d at 669 (explaining that




                              20
appointing standby counsel would have offered the trial court
an appropriate means to assuage any concerns it had about the
defendant’s ability to represent himself).

       Under our case law, we may not hold the District
Court’s constitutional error harmless. Peppers, 302 F.3d at
127, 137. Yet, we recognize that, by seeking to represent
himself and to propound “sovereign citizen” claims, Taylor
placed the Court in an unenviable position and somewhat of a
catch-22. Indeed, whenever a defendant invokes his right to
self-representation, a district court risks violating the
defendant’s constitutional rights whether or not it permits the
defendant to proceed pro se. Pryor, 842 F.3d at 451 (noting
that the defendant’s request to represent himself may lead to
“the potential for an unconstitutional denial of the right to
counsel if the right to self-representation is too quickly
provided or reversal for unconstitutional denial of the right to
self-representation if the right to counsel is too vigorously
shielded”). Today, with respect for the District Court and the
challenges it faced here, we simply hold that it misstepped
while “travers[ing] . . . [this] thin line.” Fields v. Murray, 49
F.3d 1024, 1029 (4th Cir. 1995) (en banc) (second alteration in
original) (internal quotation marks and citation omitted).

                              IV.

       Because the District Court denied Taylor’s request to
represent himself without completing a sufficient inquiry of the
relevant matters, and thereby denied Taylor his Sixth
Amendment right to self-representation, we will vacate
Taylor’s conviction and remand to the District Court for a new
trial.




                               21